      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

USA                                                           PLAINTIFF
Counsel: Fara Gold and Maura White

v.                         No. 4:17-cv-267-DPM

ERIC SCOTT KINDLEY                                         DEFENDANT
Counsel: John Wesley Hall, Jr. and Samantha Carpenter

                   MINUTES - CRIMINAL JURY TRIAL

                                                   Judge: D.P. Marshall Jr.
                                Reporters: Christa Jacimore/Margie Kruse/
                                            Judy Ammons/Kathy Maloney
                                                     Clerk: Chelsea Wilson
                                         Courtroom Deputy: Sherri Black

FRIDAY, 6 MARCH 2020 - DAY ONE
    Court Reporter: Christa Jacimore

9:33 a.m.   The Court is on the record
9:45 a.m.   Venire enters the Courtroom. Court calls the case for Jury Trial
            and conducts preliminary voir dire and excused some of the
            venire for cause
10:18 a.m. Thirty-two called from the venire and seated for further voir
            dire. Others excused for cause.
10:41 a.m. Break
10:55 a.m. Back on the record
            Additional Jurors excused
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 2 of 10




12:41 p.m. Jury excused for break
12:49 p.m. Break
1:36 p.m.   Back on the record
            Additional Jurors excused for cause
1:48 p.m.   Voir Dire by counsel for Government, Fara Gold
1:59 p.m.   Voir dire by Defense counsel, John Wesley Hall
2:02 p.m.   Court’s voir dire continues
2:09 p.m.   Break
2:30 p.m.   Back on the record
            Additional Juror struck for cause
2:49 p.m.   Back on the record for hearing on strikes
            No Batson challenges
2:50 p.m.   Venire seated
2:52 p.m.   Jury of twelve and two alternates seated and sworn
2:54 p.m.   Preliminary instructions
3:51 p.m.   Jury excused until 8:30 a.m. on 9 March 2020
4:55 p.m.   Court in recess until 8:15 a.m. on Monday, 9 March 2020


MONDAY, 9 MARCH 2020 - JURY TRIAL - DAY TWO
   Court Reporter: Christa Jacimore


8:21 a.m.   Back on the record outside the presence of the Jury
                    Govt Exhibits Admitted: 1, 9, 11-15, 17-22, 24-57, 60-61
8:29 a.m.   Break

                                        2
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 3 of 10




8:37 a.m.   Back on the record
            Motion No. 112 granted
8:40 a.m.   Jury seated
8:41 a.m.   Opening statements by Government, Atty for Government:
            Maura White
8:51 a.m.   Opening statements by Defense, Atty for Defendant, John Hall
9:01 a.m.   Government’s proof begins. Government calls Witness 1, E.S.
            Direct examination by M. White
                   Exhibits: Govt. 61, 24, 26, 28, 32, 36, 42, 49
10:12 a.m. Break
10:34 a.m. Back on the record
10:36 a.m. Jury Seated
            Questioning of Government Witness 1, E.S., continues
                   Exhibits: Govt. 12 and 1
10:55 a.m. Cross examination of Govt Witness 1 by J. Hall
11:19 a.m. Redirect of Govt. Witness 1, E.S., by M. White
11:25 a.m. Recross of Govt. Witness 1 by J. Hall
11:26 a.m. Government calls Witness 2, R. Talasek. Direct examination by
           F. Gold
11:42 a.m. Cross of Government Witness 2, Talasek, by J. Hall
11:48 a.m. Redirect of Government Witness 2, Talasek, by F. Gold
11:53 a.m. Recross of Government Witness 2, Talasek, by J. Hall
11:55 a.m. Jury excused for break
11:57 a.m. Break
Court Reporter: Margie Kruse
1:00 p.m.   Back on the record

                                        3
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 4 of 10




1:01 p.m.   Jury seated
            Government calls Witness 3, J. Dedman. Direct examination by
            F. Gold
1:06 p.m.   Government calls Witness 4, J. Craig. Direct examination by F.
            Gold
1:16 p.m.   Cross of Government Witness 4, J. Craig, by J. Hall
1:20 p.m.   Redirect of Witness 4, J. Craig, by F. Gold
1:20 p.m.   Government calls Witness 5, K.G.
1:23 p.m.   Instructions given to Jury regarding Witness K.G.
            Direct examination of Witness 5, K.G. by F. Gold
                    Govt Exhibit 36
2:12 p.m.   Break
2:34 p.m.   Back on the record outside the presence of the Jury. Addressed
            questions by Jurors
2:39 p.m.   Jury Seated
            Introduction of Court Staff to Jury
2:42 p.m.   Cross examination of Witness 5, K.G. by J. Hall
2:49 p.m.   Redirect of Witness 5, K.G., by F. Gold
2:51 p.m.   Recross of witness 5, K.G., by J. Hall
2:52 p.m.   Government Witness 5, K.G. excused
2:58 p.m.   Court in recess until 8:15 a.m. on 10 March 2020


TUESDAY, 10 MARCH 2020 - JURY TRIAL - DAY THREE
      Court Reporter: Judy Ammons

8:17 a.m.   Hearing outside the presence of the jury 8:50 a.m.


                                      4
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 5 of 10




8:26 a.m.   Break
8:32 a.m.   Back on record
            Jury seated
            Schedule of trial discussed
            Limiting instruction given
8:43 a.m.   Government calls Witness 6, M.P. Direct examination by F.
            Gold
                    Government Exhibit 36
9:13 a.m.   Cross examination of Government Witness 6, M.P. by J. Hall
9:20 a.m.   Government calls Government Witness 7, S. Johnson. Direct
            examination by M. White
9:31 a.m.   Cross examination of Government Witness 7, S.J., by J. Hall
9:32 a.m.   Redirect of Government Witness 7, S.J., by M. White
9:34 am.    Break
9:51 a.m.   Back on the record
9:53 a.m.   Jury seated
            Government calls Witness 8, G. Young. Direct examination by
            M. White
                    Government Exhibits 50 and 16 admitted (Maps only –
            the remainder for demonstrative purposes only)
10:42 a.m. Cross of Government Witness 8, G. Young, by J. Hall
10:43 a.m. Redirect of Government Witness 8, G. Young, by M. White
10:45 a.m. Recross of Witness 8 by J. Hall
                                      5
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 6 of 10




10:48 a.m. Government calls Witness 9, K.K. Direct examination by F.
            Gold
            Instructions given
                   Government Exhibit 36
11:16 a.m. Cross examination of Government Witness 9, K.K., by J. Hall
11:18 a.m. Government calls Witness 10, R. Sweet. Direct examination by
            M. White
                   Government Exhibit 16 – map from page 6, Exhibit 14 &
            15
11:54 a.m. Cross examination of Government Witness 10, R. Sweet, by J.
            Hall
11:55 a.m. Jury excused
12:00 p.m. Break
Court Reporter: Margie Kruse
1:04 p.m.   Back on the record
            Government Witness 11, T.W. seated
1:08 p.m.   Jury seated
1:12 p.m.   Instructions given.
            Direct examination of Government Witness 11, T.W., by F. Gold
                   Government Exhibit 36
1:26 p.m.   Cross examination of Witness 11, T. W. by J. Hall
1:28 p.m.   Redirect of Witness 11, T.W. by F. Gold
1:29 p.m.   Recross of Witness 11, T.W., by F. Gold
                                     6
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 7 of 10




            Break
1:36 p.m.   Government Witness 12, A.M., seated.
1:42 p.m.   Direct examination of Witness 12, A.M., by F. Gold
            Government Exhibit 36
2:22 p.m.   Cross examination of Witness 12, A.M. by J. Hall
2:27 p.m.   Break
2:49 p.m.   Back on the record
                    Court’s Exhibit 1 marked
2:54 p.m.   Jury seated
            Government calls Witness 13, K. Roberts. Direct examination
            by M. White
                    Government Exhibits: 37, 36, 47, 13, 9, 16, 14, 15, 60, 21, 22,
            11 a&b, 20, and 58 (admitted)
3:45 p.m.   Jury excused
3:46 p.m.   Court is in recess until 8:15 a.m. on 11 March 2020.
WEDNESDAY, 11 MARCH 2020 - JURY TRIAL - DAY FOUR
      Court Reporter: Kathy Maloney
8:25 a.m.   Back on the record outside the presence of the Jury
8:26 a.m.   Break
8:34 a.m.   Back on the record
            Jury seated
8:36 a.m.   Government recalls witness 13, K. Roberts, to the stand. Direct
            examination by M. White

                                         7
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 8 of 10




                    Government Exhibits: 11b, 16, 61, 18, 54
8:49 a.m.   Cross examination of Witness 13, K. Roberts, by J. Hall
                    Government Exhibit: 37
9:01 a.m.   Redirect of Government Witness 13, K. Roberts, by M. White
9:02 a.m.   Government calls Witness 14, R. Martinez. Direct examination
            by M. White
9:11 a.m.   Cross examination of Government Witness 14, R. Martinez, by
            J. Hall
9:14 a.m.   Government calls Witness 15, T. Smith. Direct examination by
            F. Gold.
9:34 a.m.   Cross examination of Government Witness 15, T. Smith, by J.
            Hall
9:42 a.m.   Redirect of Government Witness 15, T. Smith, by F. Gold
9:45 a.m.   Recross of Government Witness 15, T. Smith, by J. Hall
            Government rests
            Jury excused
9:47 a.m.   Break
10:04 a.m. Back on the record
            The Court heard argument from counsel, J. Hall and F. Gold
                    Defense identified Exhibits 1a, 1, 2, & 3 (1a, 1, 3 admitted)
            Motion to acquit, denied
10:33 a.m. Break
11:25 a.m. Back on the record
                                        8
      Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 9 of 10




            The Court revised its ruling the motion for acquittal. It will
            reserve the ruling.
            Defendant will not testify. He was advised of his rights.
11:36 a.m. Jury Seated
11:38 a.m. Defense rests
11:43 a.m. Jury excused until 8:30 a.m. on 12 March 2020
11:44 a.m. Break
1:40 p.m.   Back on the record outside the presence of the Jury regarding
            exhibits, Jury Instructions, and closings.
2:41 p.m.   Court in recess until 8:15 a.m. on 12 March 2020
THURSDAY, 12 MARCH 2020 - JURY TRIAL - DAY FIVE
      Court Reporter: Kathy Maloney
8:16 a.m.   Back on the record outside the presence of the Jury
8:24 a.m.   Break
8:29 a.m.   Back on the record
8:32 a.m.   Jury seated
8:40 a.m.   Jury instructions read
9:26 a.m.   Break
9:42 a.m.   Back on the record
9:45 a.m.   Government’s closing argument by F. Gold
10:25 a.m. Defense’s closing argument by J. Hall
10:54 a.m. 2nd closing by Government by F. Gold
11:03 a.m. Final Jury instructions given

                                      9
     Case 4:17-cr-00267-DPM Document 118 Filed 03/12/20 Page 10 of 10




11:07 a.m. Alternates excused
            Bailiff sworn
11:07 a.m. Jury deliberations begin
11:10 a.m. Break
12:53 p.m. Back on the record regarding information from Jury re: verdict
12:54 p.m. Jury seated
            Verdict read – Defendant found guilty on all three counts
1:02 p.m.   Jury discharged
            The Court ruled on Defendant’s motion. It was denied
1:06 p.m.   Court adjourned
            Exhibits returned to counsel




                                      10
